*454
After Remand by the Alabama Supreme Court

KELLUM, Judge.
In accordance with the Alabama Supreme Court’s opinion in Ex parte Lightfoot, 152 So.3d 445 (Ala.2013), we remand this case for the trial court to resentence Reginald Tyrone Lightfoot for his conviction for trafficking in cocaine without application of the firearm enhancement in former § 13A-12-231(13), Ala.Code 1975 (now § 13A-12-231(14), Ala.Code 1975). Due return shall be filed within 63 days from the date of this opinion and shall include a transcript of the resentencing hearing and the trial court’s amended sentencing order.
REMANDED WITH DIRECTIONS.*
WINDOM, P.J., and WELCH, BURKE, and JOINER, JJ., concur.

 Note from the reporter of decisions: On April 25, 2014, on return to second remand, the Court of Criminal Appeals affirmed, without opinion.